COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-431-CV


JAMES SCHULL                                                        APPELLANT

                                       V.

SEAHORSE POOLS AND SPAS                                               APPELLEE

                                   ------------

      FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     This attempted appeal arises from a lawsuit originally filed in small claims

court in July 2008.    The justice of the peace rendered a judgment against

appellant, James Schull. The decision was appealed to the county court at law

for a trial de novo. See Tex. Gov’t Code Ann. § 28.053(b) (Vernon Supp.

2009).    The county court at law judge likewise found in favor of appellee,




     1
          See Tex. R. App. P. 47.4.
Seahorse Pools and Spas, and entered a judgment against Schull.            Schull

responded by filing this appeal complaining of the county court at law’s

judgment.

      In July 2008, at the time the underlying case was filed, there was no

statutory provision extending our appellate jurisdiction to suits originating in

small claims court. See Act of May 17, 1985, 69th Leg., R.S., ch. 480, § 1,

1985 Tex. Gen. Laws 1721, 1816 (amended 2009) (current version at Tex.

Gov’t Code Ann. § 28.053(d) (Vernon Supp. 2009)) (amending government

code effective September 1, 2009, to confer jurisdiction on an appellate court

to review a county court at law’s judgment following a de novo appeal from

small claims court). Therefore, applying the prior version of section 28.053(d)

of the Texas Government Code, which was in effect at the time the underlying

case was filed, we lack jurisdiction to consider the merits of Schull’s appeal

because the case was originally filed in small claims court.       See Sultan v.

Mathew, 178 S.W.3d 747, 749–50 (Tex. 2005) (“[W]e conclude that by

declaring in section 28.053(d) that the ‘judgment of the county court or county

court at law is final,’ the Legislature intended to prohibit appeals to the courts

of appeals.”).

      Accordingly, we grant Seahorse Pools and Spas’s motion to dismiss this

appeal for want of jurisdiction. See id. at 752–53; Evans v. Tal Indus., Inc.,


                                        2
No. 02-08-00320-CV, 2008 WL 4938093, at *1 (Tex. App.—Fort Worth Nov.

20, 2008, no pet.) (mem. op.).




                                          SUE WALKER
                                          JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: January 21, 2010




                                 3